Exhibit 10(s)

 

Bank of America Corporation

2002 Associates Stock Option Plan

 

1.    Name and Purpose:

 

This plan shall be known as the “Bank of America Corporation 2002 Associates
Stock Option Plan” (the “Plan”). The Plan is intended to advance the interests
of Bank of America Corporation (the “Corporation”) and its Subsidiary
Corporations by giving substantially all of their Associates (as defined below)
a stake in the Corporation’s future growth, thereby improving such Associates’
long-term incentives and aligning their interests with those of the
Corporation’s shareholders. The term “Subsidiary Corporation” means any
corporation, partnership, joint venture, affiliate, or other entity in which the
Corporation owns more than fifty percent (50%) of the voting stock or voting
ownership interest, as applicable, or any other entity designated by the Plan
Administrator as a Subsidiary for purposes of the Plan. The Corporation and its
Subsidiary Corporations are hereinafter referred to individually as a
“Participating Employer” and collectively as the “Participating Employers.” The
term “Participant” means an Associate or former Associate, or the legal
representative or estate of an incapacitated or deceased Associate or former
Associate, who has outstanding an Award (as defined below) granted under the
Plan.

 

2.    Shares Available for Options and SARs:

 

The aggregate number of shares of the Corporation’s Common Stock (“Common
Stock”) which may be issued and sold pursuant to options granted under the Plan
(“Options”) or stock appreciation rights granted under the Plan (“SARs”) shall
not exceed fifty-five million (55,000,000), subject to adjustment or
substitution as provided in Paragraph 14. Options and SARs are hereinafter also
referred to individually as an “Award” and collectively as “Awards.” Any shares
of Common Stock covered by an Award that lapses, expires, terminates or is
canceled shall remain available for issuance pursuant to Awards granted under
the Plan. Shares of Common Stock delivered under the Plan may be original issue
shares, treasury shares or shares purchased in the open market or otherwise, all
as determined by the Chief Financial Officer of the Corporation (or the Chief
Financial Officer’s designee) from time to time.

 

3.    Administration:

 

The Plan shall be administered by the Corporate Personnel Executive of the
Corporation (the “Plan Administrator”). Subject to the provisions of the Plan,
the Plan Administrator shall have the power, authority, and sole and exclusive
discretion to construe, interpret and administer the Plan, including, without
limitation, the power and authority to make factual determinations relating to
Plan entitlements. The Plan Administrator may appoint such agents as he or she
may deem necessary for the effective performance of the Plan Administrator’s
duties, and may delegate to such agents such powers and duties, whether
ministerial or discretionary, as the Plan Administrator may deem appropriate.
The decisions of the Plan Administrator upon all matters within the scope of his
or her authority shall be conclusive and binding on all parties, except to the
extent otherwise provided by law.

 



--------------------------------------------------------------------------------

 

4.    Eligibility:

 

(a)    An Option may be granted on February 1, 2002 (the “Grant Date”) only to
an Associate who is an Eligible Associate. The term “Associate” means a common
law employee of a Participating Employer who is identified as an employee in the
personnel records of such entity. Except as provided in subparagraphs (b) and
(c) below, the term “Eligible Associate” means an Associate who on the Grant
Date is (i) based in the United States, (ii) actively employed as a full-time
Associate or a part-time Associate and (iii) has satisfied such other
eligibility requirements as may be established in writing by the Plan
Administrator.

 

(b)    The term “Eligible Associate” shall not include any Associate who on the
Grant Date is employed (i) in salary band 1, 2 or 3, or (ii) as an executive
officer. An Associate who on the Grant Date is on an authorized leave of absence
from a Participating Employer, including without limitation a leave of absence
due to a short-term disability, shall be considered an Eligible Associate for
purposes hereof if the Associate otherwise qualifies as an Eligible Associate;
provided, however, that an Associate who on the Grant Date is entitled to
receive benefits under a long-term disability plan maintained by the
Participating Employers shall not be considered an Eligible Associate for
purposes hereof.

 

(c)    The Plan Administrator shall make any and all determinations as to an
Associate’s status as an Eligible Associate, including without limitation in
connection with an Associate who is in the process of changing job status or
position with the Participating Employers on the Grant Date. In addition and
notwithstanding any provision of the Plan to the contrary, the Plan
Administrator may exclude in advance of the Grant Date the Associates of any
business unit or any other group of Associates of a Participating Employer from
being eligible to receive any awards under the Plan.

 

5.    Granting of Options:

 

(a)    Subject to the provisions of this Paragraph 5, each Eligible Associate
who is a full-time Associate on the Grant Date shall be granted on that date an
Option to purchase four hundred (400) shares of Common Stock. Each Eligible
Associate who is a part-time Associate on the Grant Date shall be granted on
that date an Option to purchase two hundred (200) shares of Common Stock.

 

(b)    Notwithstanding any provision of the Plan to the contrary, no Eligible
Associate shall be granted more than one Option on the Grant Date, regardless of
whether on the Grant Date such Eligible Associate is employed by more than one
Participating Employer or in any multiple jobs with a single Participating
Employer. The Plan Administrator shall make any and all determinations as to an
Eligible Associate’s status as a full-time or part-time Associate for purposes
of this Paragraph 5. Any change in an Eligible Associate’s job status or
position with the Participating Employers after the

 

2



--------------------------------------------------------------------------------

 

Grant Date shall not affect the grant of an Option to such Eligible Associate or
any rights thereunder except as otherwise expressly provided in the Plan.

 

6.    Option Exercise Price:

 

The option exercise price for each share of Common Stock covered by an Option
shall be the Closing Price thereof on the Grant Date. The “Closing Price” of the
Common Stock as of a given date shall mean the closing price of a share of
Common Stock as reflected in the report of composite trading of New York Stock
Exchange listed securities for that day (or, if no shares of Common Stock were
publicly traded on that day, the immediately preceding day that shares of Common
Stock were so traded) published in The Wall Street Journal [Eastern Edition] or
in any other publication selected by the Plan Administrator; provided, however,
that if the shares of Common Stock are misquoted or omitted by the selected
publication(s), the Plan Administrator shall directly solicit the information
from officials of the stock exchanges or from other informed independent market
sources. If shares of Common Stock shall not have been publicly traded for more
than ten (10) days immediately preceding such date, then the “Closing Price” of
a share of Common Stock shall be determined by the Plan Administrator in such
manner as he or she shall deem appropriate.

 

7.    Term of Options:

 

All unexercised Options shall lapse and all rights of the Participants
thereunder shall terminate on February 1, 2007 (unless earlier terminated
pursuant to the provisions of Paragraph 8 and subject to the provisions of
Paragraph 16), meaning that the Options must be exercised no later than the
close of business on January 31, 2007.

 

8.    Vesting and Exercisability of Options:

 

(a)    If a Participant remains employed by the Participating Employers through
February 1, 2006, such Participant’s Option shall become fully (100%) vested on
that date. Options shall become vested prior to February 1, 2006 only as
provided in subparagraphs (b), (c), (d) and (e) of this Paragraph 8, Paragraph
14 or Paragraph 19. All vested Options shall be exercisable in the manner set
forth in Paragraph 9 below.

 

(b)    If after an Option is granted the Closing Price of the Common Stock
equals or exceeds the option exercise price plus fifteen U.S. dollars ($15)
(subject to adjustment pursuant to Paragraph 14) for at least ten (10)
consecutive trading days prior to February 1, 2006, then the Option shall become
fifty percent (50%) vested on the tenth (10th) such consecutive trading day and
may be exercised to the extent vested in the manner described in Paragraph 9
below beginning on the eleventh (11th) such consecutive trading day. If the
Closing Price of the Common Stock equals or exceeds the option exercise price
plus thirty U.S. dollars ($30) (subject to adjustment pursuant to Paragraph 14)
for at least ten (10) consecutive trading days prior to February 1, 2006, then
the Option shall become fully (100%) vested on the tenth (10th) such consecutive
trading day

 

3



--------------------------------------------------------------------------------

and may be exercised to the extent vested in the manner described in Paragraph 9
below beginning on the eleventh (11th) such consecutive trading day.

 

(c)    The vesting and exercisability of an Option shall be affected by a
Participant’s termination of employment with the Participating Employers
depending on the reason for such termination of employment as follows:

 

(i)    If a Participant’s employment with the Participating Employers shall
terminate by reason of such Participant’s disability (as defined below) or
death, then (A) any Option held by such Participant on the date of such
termination of employment shall become fully (100%) vested (to the extent not
previously vested) and (B) the Participant may exercise the Option in the manner
described in Paragraph 9 below at any time prior to the earlier of (x) the close
of business on the three hundred and sixty-fifth (365th) day after the date of
such termination of employment or (y) the end of the Option term set forth in
Paragraph 7.

 

(ii)    If a Participant’s employment with the Participating Employers shall
terminate by reason of such Participant’s retirement (as defined below), then
(A) any Option held by such Participant on the date of such termination of
employment shall become fully (100%) vested (to the extent not previously
vested) and (B) the Participant may exercise the Option in the manner described
in Paragraph 9 below at any time prior to the end of the Option term set forth
in Paragraph 7.

 

(iii)    If a Participant’s employment with the Participating Employers shall
terminate by reason of workforce reduction or divestiture (as defined below),
then (A) any Option held by such Participant on the date of such termination of
employment shall become fifty percent (50%) vested if no portion of the Option
is then vested or fully (100%) vested if the Option is already then fifty
percent (50%) vested and (B) the Participant may exercise the Option in the
manner described in Paragraph 9 below at any time prior to the earlier of (x)
the close of business on the three hundred and sixty-fifth (365th) day after the
date of such termination of employment or (y) the end of the Option term set
forth in Paragraph 7.

 

(iv)    If prior to becoming fully (100%) vested a Participant’s employment with
the Participating Employers shall terminate for any reason other than by reason
of such Participant’s retirement, disability or death, or on account of a
workforce reduction or divestiture, then any Option held by such Participant at
the time of such termination of employment, and all rights of the Participant
thereunder, shall terminate to the extent not vested effective as of the date of
such Participant’s termination of employment. To the extent the Option is
vested, the Participant may exercise the Option in the manner described in
Paragraph 9 below at any time prior to the earlier of (A) the close of business
on the ninetieth (90th)

 

4



--------------------------------------------------------------------------------

day after the date of such termination of employment or (ii) the end of the
Option term set forth in Paragraph 7.

 

(d)    Notwithstanding any provision of the Plan to the contrary, an Option
cannot be exercisable for a period of six months after the Grant Date, provided
that an Option that becomes vested under Paragraph 8(c)(i), (ii) or (iii) above
may be exercised on or after June 1, 2002. In the case of a termination of
employment prior to the date that an Option may be first exercised in accordance
with the preceding sentence, the three hundred and sixty-five (365) day period
set forth in Paragraphs 8(c)(i) and (iii) above and the ninety (90) day period
set forth in Paragraph 8(c)(iv) above shall commence on the first day that the
Option becomes exercisable in accordance with the preceding sentence.

 

(e)    If an Option is exercisable to any extent following a Participant’s
termination of employment as provided in subparagraph (c) above, then (i) if the
Option is not exercised prior to the end of the applicable post-termination
exercise period, the Option and all rights of the Participant thereunder shall
terminate effective as of the end of said period, and (ii) if the Participant
returns to employment during the post-termination exercise period, the Option
shall continue to be exercisable to the extent vested during such period, but
the Option shall not thereafter be restored or further vest for any reason.

 

(f)    For purposes of this Paragraph 8, in the event of a Participant’s death,
such Participant’s Option shall be exercisable, to the extent herein provided,
by any person that may be empowered to do so under such Participant’s will, or
if the Participant shall fail to make a testamentary disposition of said Option
or shall die intestate, by such Participant’s executor or other legal
representative. Death after termination of employment shall not affect the
post-termination exercise period for the option otherwise provided for under
Paragraph 8(c) above.

 

(g)    For purposes of the Plan and notwithstanding any provision of the Plan to
the contrary, a Participant shall not be deemed to have terminated employment
with the Participating Employers (i) during the period such Participant is on an
authorized leave of absence granted by a Participating Employer or (ii) as the
result of such Participant’s transfer of employment between or among
Participating Employers or such Participant’s change of position or
responsibilities within the same Participating Employer. However, termination of
employment shall be deemed to occur upon a change in ownership of the
Participant’s employer such that the Participant’s employer ceases to be a
Participating Employer, unless the Plan Administrator determines otherwise. In
addition and notwithstanding any provision of the Plan to the contrary, the Plan
Administrator may determine whether a Participant has terminated employment with
the Participating Employers for purposes of the Plan in the event the
Participant transfers employment to a business entity in which a Participating
Employer has an ownership interest but which is not a Subsidiary Corporation.

 

5



--------------------------------------------------------------------------------

 

(h)    For purposes of this Paragraph 8, the following definitions shall apply:

 

Disability means “disability” as defined from time to time under any long-term
disability plan of an Associate’s Participating Employer or the expiration of an
extended medical absence under the medical separation policy of the Associate’s
Participating Employer, to the extent such policy is applicable to the Associate
under the personnel policy of the Associate’s Participating Employer.

 

Divestiture means a termination of the Associate’s employment with the
Participating Employers as the result of a divestiture or sale of a business
unit as determined by the Plan Administrator based on the personnel records of
the Participating Employers.

 

Retirement means the termination of the Associate’s employment with the
Participating Employers, including by reason of death or disability, after the
Associate (A) if based in the United States, has (x) attained at least age fifty
(50), (y) completed at least fifteen (15) years of “vesting service” under The
Bank of America Pension Plan (or any successor thereto) and (z) attained a
combined age and years of “vesting service” equal to at least seventy-five (75)
or (B) if based outside the United States, has attained at least age fifty (50)
and satisfies the retirement policy of the Associate’s Participating Employer,
if any, which is applicable to the Associate as determined by the Plan
Administrator from time to time.

 

Workforce reduction means the termination of the Associate’s employment with the
Participating Employers as a result of a labor force reduction, realignment or
similar measure as determined by the Plan Administrator and (A) the Associate
receives severance pay under the Corporate Severance Program (or any successor
program) upon termination of employment, or (B) if not eligible to receive such
severance pay, the Associate is notified in writing by an authorized officer of
a Participating Employer that the termination is as a result of such action.

 

9.    Manner of Exercise:

 

(a)    An Option shall be exercised as hereinafter provided in this Paragraph 9
pursuant to such procedures (including without limitation procedures restricting
the frequency or method of exercise) as shall be established by the Plan
Administrator from time to time for the exercise of Options.

 

6



--------------------------------------------------------------------------------

 

(b)    The Participant shall submit an Option exercise request to the service
center specifying the Option and number of shares of Common Stock being
exercised. The exercise request shall also specify which of the following types
of exercise the Participant is making (i) a regular Option exercise (sometimes
referred to as “Exercise and Hold”), (ii) an Option exercise and sale of all
shares of Common Stock being purchased through the Option exercise (sometimes
referred to as “Exercise and Sell”) or (iii) an Option exercise and sale of
sufficient shares to cover the Option exercise price (and applicable withholding
taxes and transaction fees) of the shares of Common Stock being purchased
through the Option exercise, with the remainder of the shares of Common Stock to
be issued to the Participant (sometimes referred to as “Sell to Cover”). If the
Participant requests an Exercise and Hold, the Participant shall deliver the
full Option exercise price in cash (together with an amount sufficient to pay
applicable withholding taxes and any transaction fee) to the service center at
the time of exercise. The service center shall immediately transfer such funds
to the Corporation. As soon as practicable thereafter, the shares of Common
Stock shall be delivered to the Participant. If the Participant requests an
Exercise and Sell or a Sell to Cover, the service center shall sell the
applicable number of shares of Common Stock as soon as practicable following
receipt of such request and, upon settlement of the trade, transfer to the
Corporation an amount equal to the Option exercise price for the shares of
Common Stock being purchased through the Option exercise. As soon as practicable
thereafter, the shares of Common Stock or proceeds from the sale of shares of
Common Stock, as applicable (in either case less applicable withholding taxes
and any transaction fees), shall be delivered to the Participant.

 

(c)    The Plan Administrator may establish from time to time procedures for
restricting the exercise of Options on any given day as the result of excessive
volume of exercise requests or any other problem in the established system for
processing Option exercise requests.

 

10.    Non-U.S. Associates:

 

(a)    Notwithstanding any provision of the Plan to the contrary, this Paragraph
10 shall apply to Associates who would qualify as an Eligible Associate, except
for the fact that the Associate does not meet the requirement in Paragraph 4(a)
that the Associate be based in the United States.

 

(b)    The Plan Administrator shall determine whether it is feasible under local
law, custom and practice to grant Options under the Plan to Associates described
in subparagraph (a) above in each country outside the United States on the Grant
Date. The Plan Administrator shall approve a schedule specifying by country
whether an Option or SAR is to be granted under this Paragraph. The schedule may
differentiate among categories of Associates (including international assignees)
and locations within a country.

 

7



--------------------------------------------------------------------------------

 

(c)    If the Plan Administrator has determined on the schedule described in
subparagraph (b) above that it is feasible to grant an Option or SAR at a
non-U.S. location for the Grant Date, each Associate under this Paragraph 10
specified in the schedule shall be granted an Option or SAR, as applicable, on
the Grant Date. Each such Option shall be granted under and shall be subject to
the terms of the Plan as though the Associate were an Eligible Associate, except
for such modifications or additional terms and conditions as the Plan
Administrator deems appropriate under subparagraph (e) below. Each SAR shall be
subject to subparagraph (d) below.

 

(d)    An SAR shall confer on the holder a right to receive payment from the
Corporation, upon exercise, equal to the product of (i) multiplied by (ii)
below:

 

(i)    The difference between the Closing Price of a share of Common Stock on
the date of exercise over the Closing Price of a share of Common Stock on the
Grant Date of the SAR.

 

(ii)    The number of shares of Common Stock with respect to which the SAR is
exercised.

 

SARs shall be settled in cash, unless the Plan Administrator determines that
settlement should be in shares of Common Stock. Each SAR shall be subject to the
terms of the Plan, as though the reference to the term “Option” in such section
were a reference to the term “SAR,” except for such modifications or additional
terms and conditions as the Plan Administrator deems appropriate under
subparagraph (e) below. The Participant shall exercise an SAR by submitting an
SAR exercise request to the service center in the same manner as a request for
an Option exercise and sale of all shares of Common Stock being exercised.

 

(e)    In order to facilitate the making of any Award under this Paragraph 10,
the Plan Administrator may provide for such modifications and additional terms
and conditions (“special terms”) in Awards to Participants who are employed by
the a Participating Employer outside the United States (or who are foreign
nationals temporarily within the United States) as the Plan Administrator may
consider necessary or appropriate to accommodate differences in local law,
policy or custom or to facilitate administration of the Plan. The special terms
may provide that the grant of an Award is subject to (i) applicable governmental
or regulatory approval or other compliance with local legal requirements and/or
(ii) the execution by the Participant and return to the service center of a
written instrument in the form specified by the Plan Administrator. In the event
such conditions are not satisfied, the grant shall be void. The Plan
Administrator may approve such appendices or supplements to or amendments,
restatements, sub-plans, or alternative versions of the Plan as he or she may
consider necessary or appropriate for purposes of implementing any special
terms, without thereby affecting the terms of the Plan as in effect for any
other purpose.

 

8



--------------------------------------------------------------------------------

 

(f)    No individual in any country shall have any right to receive an Award,
except as expressly provided for under the Plan. All Awards made at any time are
subject to the prior approval of the Plan Administrator.

 

11.    Nontransferability:

 

No Award shall be transferable by a Participant other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, the Award
shall be exercisable only by the Participant, provided that in the event a
Participant is incapacitated and unable to exercise such Participant’s Option,
such Participant’s legal guardian or legal representative whom the Plan
Administrator deems appropriate based on all applicable facts and circumstances
may exercise such Participant’s Award in accordance with the provisions of the
Plan. Any purported transfer of any Award shall be null and void except as
otherwise provided by this Paragraph 11.

 

12.    No Rights:

 

A Participant shall have no rights or interests in any Award except as set forth
in the Plan. The Plan does not confer upon any person any right with respect to
the continuation of employment by the Participating Employers nor does it limit
in any way the right of a Participating Employer to terminate employment at any
time. A Participant shall have no rights as a shareholder of the Corporation
with respect to the shares of Common Stock covered by an Award except to the
extent that shares are issued to such Participant upon the due exercise of the
Award.

 

13.    Legal Construction:

 

(a)    In the event any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

(b)    The granting of Awards and the issuance of shares of Common Stock under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

 

(c)    To the extent not preempted by Federal law, the Plan, and all Awards
granted under the Plan, shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

(d)    This document is a complete statement of the Plan. As of February 1,
2002, this document supersedes all prior plans, representations and proposals,
written or oral, relating to the matters set forth herein. The Corporation shall
not be bound by or liable to any person for any representation, promise or
inducement made by any

 

9



--------------------------------------------------------------------------------

 

employee or agent of it which is not embodied in this document or in any
authorized written amendment to the Plan.

 

14.    Adjustments Upon Changes in Capitalization:

 

(a)    In the event that the outstanding shares of Common Stock shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Corporation or any other corporation, whether through
reorganization, recapitalization, stock dividend, stock split, combination of
shares, reclassification of the Common Stock, merger or consolidation, then the
Award rights (including without limitation the number and kind of shares
reserved for issuance under this Plan or covered by any Award, the number of
shares of Common Stock to be covered by Awards set forth in Paragraph 5 and 13
and the option exercise price for any Award) shall be appropriately adjusted by
the Plan Administrator. Comparable adjustments shall be made for each subsequent
such change or exchange of Common Stock or any stock or other securities into
which such Common Stock shall have been changed or exchanged.

 

(b)    As of the effective date of any liquidation or dissolution of the
Corporation, all unexercised Awards, and all rights thereunder, shall terminate;
provided, however, that in the event of a liquidation or dissolution of the
Corporation after May 31, 2002 and prior to February 1, 2006, then,
notwithstanding any provision of the Plan to the contrary, all Awards shall
become fully (100%) vested and exercisable during the thirty (30) day period
immediately preceding the effective date of said liquidation or dissolution.

 

(c)    The foregoing adjustments and the manner of application of the foregoing
provisions shall be determined by the Plan Administrator. Any such adjustment
may provide for the elimination of any fractional share which might otherwise
become subject to an Award.

 

15.    Use of Proceeds:

 

The proceeds from the sale of Common Stock pursuant to the Awards shall
constitute general funds of the Corporation.

 

16.    Amendment, Modification and Termination of the Plan:

 

The Corporation may, at any time and from time to time, alter, amend, suspend or
terminate the Plan in any respect by action of the Board of Directors of the
Corporation (“Board of Directors”) or by an instrument in writing executed by
the Plan Administrator. However, no such action by the Plan Administrator may
(i) result in an Award being granted to an Associate who is then an executive
officer of the Corporation or classified as a salary band 1, 2 or 3 (or similar
classification) Associate, (ii) increase the number of shares reserved for
issuance under Paragraph 2, (iii) materially increase the benefits conferred
upon Eligible Associates under the Plan, or (iv) suspend or terminate the Plan.
Notwithstanding the foregoing, no alteration,

 

10



--------------------------------------------------------------------------------

 

amendment, suspension or termination of the Plan shall in any manner adversely
affect an Award outstanding under the Plan without the consent of the
Participant holding such Award.

 

17.    Effectiveness of the Plan:

 

The Plan shall become effective February 1, 2002.

 

18.    Indemnification:

 

To the extent permitted by applicable federal and state law, the Participating
Employers shall indemnify and hold harmless the Plan Administrator and each
employee of a Participating Employer acting pursuant to the direction of the
Plan Administrator from and against any and all liability claims, demands, costs
and expenses (including the costs and expenses of attorneys incurred in
connection with the investigation or defense of claims) in any manner connected
with or arising out of any actions or inactions in connection with the
administration of the Plan except for any such actions or inactions which are
not in good faith or which constitute willful misconduct.

 

19.    Change of Control:

 

In the event of a Change of Control of the Corporation prior to February 1,
2006, all outstanding Awards shall become immediately fully (100%) vested and
exercisable notwithstanding any provision of the Plan to the contrary but
subject to the provisions of Paragraph 8(g). Following a Change of Control, (i)
the surviving corporation or entity shall continue to be bound by the terms and
provisions of the Plan and (ii) all unexercised Awards shall remain fully (100%)
vested and exercisable in accordance with the provisions of the Plan subject to
any adjustment described in Paragraph 14. For purposes hereof, “Change of
Control” means, and shall be deemed to have occurred upon, any of the following
events:

 

(a)    The acquisition by any Person of Beneficial Ownership of twenty-five
percent (25%) or more of either:

 

(i)    The then-outstanding Common Stock (the “Outstanding Common Stock”); or

 

(ii)    The combined voting power of the then-outstanding voting securities of
the Corporation entitled to vote generally in the election of the Board of
Directors (the “Outstanding Voting Securities”);

 

provided, however, that the following acquisitions shall not constitute a Change
in Control for purposes of this subparagraph (a): (A) any acquisition directly
from the Corporation, (B) any acquisition by the Corporation or any of its
Subsidiary Corporations, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any of its
Subsidiary Corporations, or (D)

 

11



--------------------------------------------------------------------------------

 

any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subparagraph (c) below; or

 

(b)    Individuals who, as of the February 1, 2002, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual who
becomes a member of the Board of Directors (a “Director”) subsequent to February
1, 2002 and whose election, or whose nomination for election by the
Corporation’s shareholders, to the Board of Directors was either (i) approved by
a vote of at least a majority of the Board of Directors then comprising the
Incumbent Board or (ii) recommended by a Nominating Committee comprised entirely
of Directors who are then Incumbent Board members shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange
Act of 1934), other actual or threatened solicitation of proxies or consents or
an actual or threatened tender offer; or

 

(c)    Approval by the Corporation’s shareholders of a reorganization, merger,
or consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless
following such Business Combination, (i) all or substantially all of the Persons
who were the Beneficial Owners, respectively, of the Outstanding Common Stock
and Outstanding Voting Securities immediately prior to such Business Combination
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be (provided, however, that for purposes of this
clause (i), any shares of common stock or voting securities of such resulting
corporation received by such Beneficial Owners in such Business Combination
other than as the result of such Beneficial Owners’ ownership of Outstanding
Common Stock or Outstanding Voting Securities immediately prior to such Business
Combination shall not be considered to be owned by such Beneficial Owners for
the purposes of calculating their percentage of ownership of the outstanding
common stock and voting power of the resulting corporation), (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from the Business Combination) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from the
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation unless such Person owned twenty-five

 

12



--------------------------------------------------------------------------------

percent (25%) or more of the Outstanding Common Stock or Outstanding Voting
Securities immediately prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or the action of the Board of
Directors, providing for such Business Combination; or

 

(d)    Approval by the Corporation’s shareholders of a complete liquidation or
dissolution of the Corporation.

 

The term “Person” shall have the meaning ascribed to that term in Section
3(a)(9) of the Securities Exchange Act of 1934 and the term “Beneficial
Ownership” (or “Beneficial Owners”) shall have the meaning ascribed to that term
in Rule 13d-3 of the General Rules and regulations under the Securities Exchange
Act of 1934.

 

13